Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 23 September 2021 by Applicant’s Attorney Jori Fuller. 

The application has been amended as follows: 
In claim 1, line 12, “a horizontal moving member for moving the banding member” has been changed to -- a horizontal moving member connected to a first actuator for moving the banding member -- 
In claim 1, line 14, “a vertical moving member for moving the banding member” has been changed to -- a vertical moving member connected to a second actuator for moving the banding member --  
In claim 1, line 16, “a first rotating member for rotating the banding member” has been changed to --  a first rotating member adapted to rotate the banding member --
In claim 1, line 18, “a second rotating member for rotating the banding member” has been changed to --  a second rotating member adapted to rotate the banding member --

In claim 3, line 5, “between the drive shaft” has been changed to -- between a drive shaft --

In claim 4, line 3, “a rotating member rotating about a vertical axis;” has been changed to -- the rotating member connected to a driving unit adapted to rotate about a vertical axis; --
In claim 4, line 5, “a pair of roller members” has been changed to -- the pair of roller members --

In claim 5, line 3, “a first plate disposed” has been changed to -- the first plate disposed --
In claim 5, line 5, “a first actuator mounted” has been changed to -- the first actuator mounted --

In claim 6, line 3, “a second plate disposed” has been changed to -- the second plate disposed --
In claim 6, line 5, “a second actuator disposed” has been changed to -- the second actuator disposed --

In claim 8, line 4, “a rotating means housing” has been changed to -- the rotating member housing --
In claim 8, lines 5-6, “the banding means” has been changed to -- the banding member --

In claim 9, lines 3-4, “the rotating means housing” has been changed to -- the rotating member housing --

In claim 11, line 3, “the rotating means housing” has been changed to -- the rotating member housing --
In claim 11, line 4-5, “and coupled with the rotating member, a sub driven gear being configured at the other end” has been changed to -- and coupled with the rotating member, and connected to a sub driven gear at the other end --

In claim 12, line 2, “the second rotating means rotates the banding means” has been changed to -- the second rotating member rotates the banding member --


Response to Amendments
Applicant’s amendments of the claims 1 and 3-11 filed on 27 August 2021 would overcome the claim objections and the claim rejections based on 35 USC §112. Amended Abstract is acceptable, hence the Specification Objections are withdrawn. 

Reasons for Allowance
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for disclosing a coil banding device that bands a square shaped material coil to form a hairpin type stator coil, in which, the material is supplied through a tubular nozzle,  a nozzle moving member configured to move the tubular nozzle in one direction, a banding member with a pair of rollers disposed on the upper surface of a rotating member, sandwiching the material between the roller to band it in a set shape, a horizontal moving 

The prior art cannot be reasonably held to anticipate or teach a banding device for a hairpin stator coil forming system with a movable tubular nozzle with a banding member, in conjunction with all of the limitations of independent claim  1. Prior art of record Watanabe (US 20190109524) teaches a coil segment forming apparatus in which, first bent body is carried out in a plane perpendicular to the second bending section that has a plurality of pairs of press jigs, and a plurality of drive mechanisms for moving the plurality of pairs of press jigs in directions intersecting with the plane of the coil segments are formed. However, Watanabe fails to teach a coil forming device that has a nozzle moving member connected to one end of the tubular nozzle along with a banding member and a rotating member on the other end of the moving member. 
Prior art of record Ponzio (US 20170019003) apparatus and process for manufacturing coil members to be inserted in the slots of a dynamo electric machine, the coil members formed by bending an electric conductor, the apparatus comprises: a first member that rotates around a first axis, a second member that rotates around a second axis, a third member rotating around a central axis of rotation of the second member, a fourth member causes the first engagement member to rotate out of the plane. However, Ponzio does not teach nozzle moving member or a banding member including a pair of rollers sandwiching the material coil discharged from the tubular nozzle.  
Therefore, claim 1 is allowed and claims 2-13 are allowed as they inherit all the limitations of the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729